DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is indefinite because it recites a contradictory limitation of claim 2. Claim 2 requires that “the frame is a multiple piece structure” while claim 3 requires the frame to be “a one-piece structure.” Additionally, claim requires the limitation of “the lower part coupled to the inner surface of the wall with or without a connecting arm…”, it is confusing because claim 3 does not necessarily require a connecting arm, and therefore, there would not necessarily be a slot formed within the connecting arm, which contradicts the last limitation of claim 3—“the slot formed within …the connecting arm.” 
For the purpose of examination, claim 3 is interpreted as follow:
“3. The system of claim 2, wherein the frame forms an integral structure including the upper part coupled to the inner surface of the wall, the lower part coupled to the inner surface of the wall with 

Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The claims are rejected as follows:
Claims 1–3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Desjardins, US 2016/0326994 A1 (“Desjardins”).
Regarding claim 1:
Desjardins discloses the claimed limitation of that a system (Desjardins’s air induction system as shown in Fig. 1). Desjardins Figs. 1–2, [0018]. Desjardins’s system 10 comprises a hydrocarbon (HC) trap (hydrocarbon absorbing member 24) inserted in a slot (Desjardins’s open end 28) formed in a frame (Desjardins’s frame 26) positioned within a bore (Desjardins’s mounting flange 20A) of an air conduit (Desjardins’s air duct 10) of an engine air induction system (Desjardins’s invention is directed induction systems in motor vehicles). Id. at Fig. 2, [0003] and [0020]. 

    PNG
    media_image1.png
    587
    671
    media_image1.png
    Greyscale

Regarding claim 2:
Desjardins discloses the claimed limitation of that the system of claim 1, wherein the frame 26 is a multiple piece structure including an upper part (Desjardins’s first end 30) coupled to an inner surface of a wall of the air conduit and a lower part (Desjardins’s second end 32) coupled to an inner surface of a wall of the air conduit 10. Desjardins Fig. 4, [0023]. Desjardins also discloses the claimed limitation of that its slot 28 is formed within each of the upper part and the lower part (Desjardins’s first and second ends 30 are C-shaped to define slot 28). Id. 
Regarding claim 3:
Please refer to the 35 U.S.C. §112(b) section for examiner’s interpretation of claim 3 
Desjardins discloses the claimed limitation of that the system of claim 2, wherein the frame 26 forms an integral structure (Desjardins discloses its frame 26 is integrally formed with its air duct 10 via first housing element 12A) including the upper part 30 coupled to the inner surface of the wall 10, the lower part 32 coupled to the inner surface of the wall 10 with a connecting arm (Desjardins ‘s header 36) joining the upper part 30 and the lower part 32. Desjardins Fig. 4, [0023]. Desjardins also disclose the claimed limitation of that the slot 28 is formed within each of the upper part 30, the lower part 32 , and the connecting arm 36 (Desjardins discloses its connection arm 36 being hollow to receive the HC trap 24). Id. at Figs. 2 and 4. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The claims are rejected as follows:
Claims 4 and 6–9 are rejected under 35 U.S.C. 103 as being obvious over Desjardins. 
Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Desjardins in view of Weckerle., US 2015/0219046 A1 (“Weckerle”). 
Regarding claim 4:
Desjardins discloses the claimed limitation of that the system of claim 1, wherein the frame 26 and the air conduit 10 forms an integral structure. Desjardins Fig. 2, [0022]. Desjardins also disclose that the housing 12A of air conduit 10 is injection molded. Id. at Fig. 2, [0019]. It would have been obvious for the integral structure of Desjardins’s housing 12A and the frame 26 to be injection molded as Desjardins discloses that injection molding is suitable to form the air conduit housing 12A, and since the frame 26 is an integral structure of housing 12A, it would make sense for one of ordinary skill in the art to use injection molding to form the integral structure.  
Regarding claim 5:
It is noted here that the term “breathable material” is not defined by the instant disclosure. Spec. dated Apr. 04, 2022 (“Spec.”). However, instant disclosure that the breathable surface may comprise a foam (open cell foam), non-woven polyester and/or carbonized flat sheet media, or activated carbon. Spec. p. 22, ll. 5–10. Therefore, the examiner is interpreting those materials as breathable. 
It is also noted here that the limitation of “allowing fluidic communication between the hydrocarbon adsorbent material and fluid passing through the air conduit” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II). However, for the purpose of compact prosecution, this limitation is mapped. 
Desjardins discloses the claimed limitation of that the system of claim 1, wherein the HC trap 24 is a pillow-case type trap including a flat surface as shown in Fig. 4. Desjardins Fig. 4, [0021]. Desjardins also discloses the claimed limitation of that the flat surface is made of a nonwoven fabric material having a hydrocarbon adsorbing material arranged therein. Id. Desjardins’s nonwoven material is a breathable material as disclosed in the instant disclosure. Desjardins’s nonwoven material is breathable and would allow gas comprising HC to flow in and get in direct contact with the hydrocarbon adsorbing material and allow cleaned gas to pass though the air conduit 10. 
While Desjardins dose not disclose the HC trap 24 comprises one or more lobes protruding outward, Desjardins discloses that its HC trap 24 may be generally rectangular in shape or of any other suitable, alternative shape for sufficiently absorbing hydrocarbons. Desjardins [0021]. 
Additionally, similar to Desjardins, Weckerle discloses a hydrocarbon adsorption trap for internal combustion engines. Weckerle Fig. 1B, [0002]. Weckerle also discloses that its hydrocarbon trap 22 is tubular shaped, i.e., comprising one or more lobes protruding outward viewing form a flat surface, as best shown in Fig. 1B. It would have been obvious to replace Desjardins’s HC trap 24 with Weckerle’s tubular shaped trap 22 because simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). Additionally, a person of ordinary skill in the art would be motivated to use Weckerle’s HC trap 22 as it could enclose more HC adsorbing materials by allowing portion of the adsorbing material extruding into window space as best shown in Fig. 3 of Desjardins, which is annotated below.

    PNG
    media_image2.png
    551
    679
    media_image2.png
    Greyscale

 Regarding claim 6:
Desjardins discloses the claimed limitation of that a system (Desjardins’s system as shown in its Fig. 1). Desjardins Fig. 1, [0018]. Desjardins discloses that its system comprising an air conduit 10 coupled within an engine air induction system. Id. Desjardins also discloses the claimed limitation of that an opening (Desjardins’s flange 20A) integrally formed in a wall of the air conduit 10. Id. at Fig. 2, [0020]. 
Desjardins also discloses the claimed limitation of that a hydrocarbon (HC) trap 24 inserted into a groove 28 formed within the frame 26. Desjardins Fig. 2, [0023]. 
Desjardins does not explicitly disclose the claimed limitation of that the frame 26 is injection molded around the opening 20A. However, Desjardins discloses the claimed limitation of that the system of claim 1, wherein the frame 26 and the air conduit 10 forms an integral structure. Desjardins Fig. 2, [0022]. Desjardins also disclose that the housing 12A of air conduit 10 is injection molded. Id. at Fig. 2, [0019]. It is noted that flange 20A is part of the housing 12A. It would have been obvious for the integral structure of Desjardins’s housing 12A and the frame 26 to be injection molded as Desjardins discloses that injection molding is suitable to form the air conduit housing 12A, and since the frame 26 is an integral structure of housing 12A, it would make sense for one of ordinary skill in the art to use injection molding to form the integral structure of housing 12A and frame 26. 
Regarding claim 7:
Desjardins discloses the claimed limitation of that the system of claim 6, wherein the frame 26 is protruding inward from an outer or inner surface of the wall of air conduit 10 as shown in Fig. 3. Desjardins Fig. 3. Desjardins also discloses the claimed limitation of that the frame 26 including a first side (Desjardins’s first end 30), a second side (Desjardins’s second end 32), and a third side (the horizontal side that parallel with header 36). Id. at annotated Fig. 3, [0023]. The first side 30 is parallel to the second side 32. Id. at Fig. 4. The third side parallel with header 36 is parallel to a horizontal axis of the air conduit 10. Id. at Fig. 4. Each of the first side 30 and the second side 32 coupling the third side parallel to header 36 to the wall of the air conduit 10. Id. at Fig. 3. 

    PNG
    media_image3.png
    499
    733
    media_image3.png
    Greyscale

Regarding claim 8:
Desjardins discloses the claimed limitation of that the system of claim 7, wherein the groove 28 is formed between a pair of tabs (a pair of central post 34) and the third side of the frame 36. Desjardins Fig. 4, [0023]. The HC trap 24 is parallel to the horizontal axis (see annotated Fig. 4 below) of the air conduit 10 with a breathable surface of the HC trap 24. Id. at Fig. 4.  It is noted here that Desjardins’s HC trap comprises nonwoven material, which is a breathable material per the discussion presented in claim 5. Desjardins Fig. 4, [0021]. Desjardins’s breathable surface of HC trap 24 faces the opening 20A. Id. at Fig. 4. Desjardins further disclose the claimed limitation of that the HC trap 24 is covered by a retention cap (Desjardins’s second housing element 12 B). Id. at Fig. 1, [0022]. 

    PNG
    media_image4.png
    605
    619
    media_image4.png
    Greyscale

Regarding claim 9:
Desjardins discloses the claimed limitation of that the system of claim 7, further comprising, a first area between the third side and the wall of the air conduit being covered by a shield (see annotated Fig. 4, it is the base of frame 26) on one side of the frame 26. Desjardins annotated Figs. 3–4. Desjardins also discloses the claimed limitation of that a second area between the third side (as discussed in claim 7, third side the horizontal side of frame 26 that are parallel with header 36) and the wall of the air conduit being covered by a protective cap (second housing element 12B) on an opposite side of the frame 26. Id. at Fig. 1, [0022].

    PNG
    media_image5.png
    542
    825
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    451
    694
    media_image6.png
    Greyscale

Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The claims are rejected as follows:
Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herald et al., US 2008/0127949 A1 (“Herald”).
Regarding claim 1:
Herald discloses the claimed limitation of that a system (as shown in Herald’s Fig. 2), comprising: a hydrocarbon (HC) trap (Herald’s hydrocarbon adsorber 12) inserted in a slot (see annotated below) formed in a frame (Herald’s receiving area 14) positioned within a bore of an air conduit (Herald’s air conduit 10) of an engine air induction system. Herald Figs. 2–3, [0032]. 

    PNG
    media_image7.png
    710
    535
    media_image7.png
    Greyscale


Regarding claim 5:
Herald discloses the claimed limitation of that the system of claim 1, wherein the HC trap 12 is a pillow-case type trap including a flat surface with one or more lobes 17 protruding outward (as shown in Herald Fig. 3C). Herald Fig. 3C, [0041]. The lobes 17 enclosing a hydrocarbon adsorbent material (Herald discloses as carbon). Id. The flat surface is made of a breathable material (Herald discloses as permeable layers) allowing fluidic communication between the hydrocarbon adsorbent material and fluid passing through the air conduit (as the dirty gas enters the HC trap and cleaned gas exits the HC trap). Id.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Khami et al., US 9,278,475 B1 (“Khami”). 
Li, US 2008/0028938 A1 (“Li”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776